FILED
                             NOT FOR PUBLICATION                             JUN 17 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRONCHE JOHNSON,                                  No. 08-16466

               Plaintiff - Appellant,             D.C. No. 2:04-CV-01783-FCD-
                                                  KJM
  v.

CALIFORNIA DEPARTMENT OF                          MEMORANDUM *
CORRECTIONS; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                    Frank C. Damrell, Jr., District Judge, Presiding

                               Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Bronche Johnson, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging prison officials

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violated his rights by disciplining him for refusing to comply with prison hair

grooming regulations. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, Sorrels v. McKee, 290 F.3d 965, 969 (9th Cir. 2002), and we affirm.

      The district court properly entered summary judgment on Johnson’s claims

under the Religious Land Use and Institutionalized Persons Act (“RLUIPA”) based

on qualified immunity because the pertinent law was not clearly established in

2003 and 2004, at the time the alleged violations occurred. See Pearson v.

Callahan, 129 S.Ct. 808, 822 (2009) (holding that state officers were entitled to

qualified immunity because their actions did not violate clearly established law);

see also Warsoldier v. Woodford, 418 F.3d 989, 997 n. 7 (9th Cir. 2005) (“There

exists little Ninth Circuit authority construing RLUIPA.”).

      We do not consider arguments not raised in the opening brief, or raised for

the first time on appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Johnson’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                   08-16466